RUSSELL, District Judge, concurring:
I entirely concur in Judge Niemeyer's fine opinion for the Court. There is an illegal, partisan gerrymander in Maryland, and it succeeded in flipping the Sixth District.
I agree with Judge Niemeyer that evidence of impact on election results is relevant and germane to the adjudication of associational claims, and that such evidence is non-problematic in that context. However, I also agree with Chief Judge Bredar's separate conclusion that a First Amendment retaliation claim is sufficiently stated and justiciable without reference to the results of particular elections . Accordingly, on the record of this case, in addition to joining Judge Niemeyer, I join Chief Judge Bredar's narrower opinion because I agree that the Plaintiffs have proven that they were the victims of First Amendment retaliation wholly apart from the impact on any election. In my view, Plaintiffs prevail on both the broad theory articulated by Judge Niemeyer and the *530narrow one expressed by Chief Judge Bredar.